United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, DETROIT
PERFORMANCE CLUSTER, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1230
Issued: November 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed a timely appeal from the merit decisions of the Office of
Workers’ Compensation Programs dated April 5 and August 25, 2006 and March 21, 2007 which
denied modification of an August 8, 2000 wage-earning capacity determination. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that modification of
the wage-earning capacity decision was warranted.
FACTUAL HISTORY
On July 23, 1998 appellant, then a 37-year-old letter carrier, filed an occupational disease
claim alleging that his left knee condition was causally related to factors of his federal
employment. The Office accepted the claim for left knee strain and left knee meniscal tear.
Appellant underwent left knee surgery on October 30, 1998. The Office paid appropriate

compensation. In November 1998, appellant returned to limited duty as a modified city carrier
technician. In June 2000, the employing establishment made appellant’s limited-duty position
permanent.
In an August 8, 2000 decision, the Office found that appellant’s actual earnings as a
modified city carrier technician fairly and reasonably represented his wage-earning capacity. It
found that appellant had no loss of wage-earning capacity based on his actual earnings in the
modified position. On May 19, 2003 the Office awarded appellant a schedule award for seven
percent permanent impairment of his left leg.
On November 27, 2004 appellant voluntarily transferred from his job in Michigan to a
part-time flexible (PTF) postal position in Puerto Rico. The PTF position did not guarantee more
than four hours of work per pay period and was based on the work available in the office.
Appellant subsequently claimed wage-loss compensation beginning January 6, 2005 as he was
not being provided full-time employment in his PTF position in Puerto Rico. On November 2,
2005 he filed a recurrence of disability claim beginning January 6, 2005.
By decision dated December 1, 2005, the Office denied appellant’s claim for a recurrence
of disability as the evidence of record failed to establish that his wage-loss commencing
January 6, 2005 was due to his work-related injury.
On December 7, 2005 appellant disagreed with the Office’s December 1, 2005 decision
and requested an oral hearing by way of a teleconference.
By decision dated February 15, 2006, an Office hearing representative set aside the
December 1, 2005 decision. The Office hearing representative found that the proper issue in the
case was whether there was a basis for modifying the August 8, 2000 wage-earning capacity
determination. The hearing representative noted that, since the burden of proof rested with the
party seeking modification, the Office should advise appellant of the necessary evidence needed
to establish a basis for modification of his wage-earning capacity. The case was remanded to the
Office for further development concerning appellant’s request for modification of the August 8,
2000 wage-earning capacity determination. In a March 6, 2006 letter, the Office advised
appellant of the criteria for modifying a formal wage-earning capacity determination as well as
the necessary factual and medical evidence required to support such a request.
In a March 10, 2006 letter, appellant stated that he was an injured worker and that his
August 8, 2000 wage-earning capacity determination guaranteed him eight hours of work per
day. He argued that his wage-earning capacity decision should be honored and he should either
be provided with full-time work in his job in Puerto Rico or paid compensation for working less
than full time. Appellant stated that the original wage-earning capacity decision was not in error,
his medical condition had not changed and he had not been vocationally rehabilitated or
retrained.
By decision dated April 5, 2006, the Office denied modification of the August 8, 2000
wage-earning capacity decision. It found that appellant did not establish a basis for modification
of his wage-earning capacity or to award compensation for wage loss.

2

On April 24, 2006 appellant disagreed with the Office’s April 5, 2006 decision and
requested a review of the written record. In an undated statement, he reiterated that he wanted to
work 8 hours a day or 40 hours a week total, as guaranteed in his August 8, 2000 wage-earning
capacity decision. Appellant maintained that the employing establishment had an obligation to
provide him full-time work within his restrictions, regardless of his transfer to a different
location. Alternatively, he maintained that the Office should pay him wage-loss compensation
for the employing establishment’s failure to meet that obligation. Appellant submitted CA-7
forms for days he did not work a full eight hours or did not work at all because no work was
available. The employing establishment did not provide comments to his request for review of
the written record.
In an August 25, 2006 decision, the hearing representative affirmed the April 5, 2006
decision. She noted that appellant had voluntarily transferred to a position in Puerto Rico where
he was given fewer hours of work than he had received in the job on which the Office had based
the August 8, 2000 wage-earning capacity decision.
In a September 6, 2006 letter, appellant requested reconsideration. He argued that he
should not lose his earning potential because he voluntarily transferred to another location.
Appellant reiterated that he was not trying to modify the wage-earning capacity decision of
August 2000 and affirmed that the original determination was not in error and he had not been
retrained or vocationally rehabilitated. He also reiterated arguments that, since he was a
permanent rehabilitation employee who transferred positions within the employing
establishment, he should be compensated for wage loss as a result of not being granted full-time
work. Appellant also submitted additional evidence pertaining to his transfer request,
information about the new position, correspondence from the employing establishment and the
Office pertaining to his wage-loss claims, the rehabilitation assignment and permanent
rehabilitation positions. He also provided Standard Form 50’s from October 1993 through
September 2005; notices of personnel actions as well as an eReassign Supervisor Evaluation;
correspondence from the employing establishment pertaining to the rehabilitation assignment
and permanent rehabilitation positions in general; and printouts from various publications as well
as a copy of the Office’s August 8, 2000 wage-earning capacity decision. Appellant continued to
submit additional claims for wage loss.
By decision dated March 21, 2007, the Office denied modification of its August 25, 2006
decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that actual earnings in employment
or earnings in a selected position, represents a claimant’s ability to earn wages. Compensation
payments are based on the wage-earning capacity determination and it remains undisturbed until
properly modified.1

1

See Sharon C. Clement, 55 ECAB 552 (2004).

3

The Office’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss. In this instance the Office will need to evaluate
the request according to the customary criteria for modifying a formal loss of wage-earning
capacity.2 Once the wage-earning capacity of an injured employee is determined, a modification
of such determination is not warranted unless there is a material change in the nature and extent
of the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
ANALYSIS
On August 8, 2000 the Office issued a formal wage-earning capacity decision on
appellant’s limited-duty position as a modified city carrier technician and found no wage loss
had occurred. In November 2004, appellant voluntarily transferred to a PTF position in Puerto
Rico which provided fewer hours of work than the position on which appellant’s wage-earning
capacity was based. He subsequently claimed wage-loss compensation beginning January 6,
2005 on the basis that he was not being provided full-time employment in his PTF position in
Puerto Rico. As noted above, applicable case law and Office procedures require that, once a
formal wage-earning capacity decision is in place, a modification of such determination is not
warranted unless there is a material change in the nature and extent of the injury-related
condition, the employee has been retrained or otherwise vocationally rehabilitated or the original
determination was, in fact, erroneous.5 The burden of proof is on the party attempting to show
modification of the wage-earning capacity determination.6
In the present case, appellant did not submit evidence showing that the Office’s August 8,
2000 wage-earning capacity determination was erroneous. Rather, he requested wage-loss
compensation on the basis that he was not being provided full-time employment in the PTF
position in Puerto Rico. Because a formal wage-earning determination was in place when
appellant filed the claim, the Office properly adjudicated the case as a request for modification of
an established loss of wage-earning capacity.7 The Board finds that appellant has not met his
burden of proof. Appellant opined that he did not believe that the original determination was
erroneous and acknowledged that he had not been retrained or vocationally rehabilitated and that
his condition did not change. There is no evidence of record to establish that appellant has been
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11 (June 1996).
3

Stanley B. Plotkin, 51 ECAB 700 (2000); Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

5

Stanley B. Plotkin, supra note 3.

6

Id.

7

Katherine T. Kreger, 55 ECAB ___ (2004); Sharon C. Clement, supra note 1; Federal (FECA) Procedure
Manual, supra note 2.

4

retrained or otherwise vocationally rehabilitated and he has submitted no medical evidence to
show that there was a material change in the nature and extent of the injury-related condition
beginning January 6, 2005. In fact, he has submitted no medical evidence since he initially
submitted his claim. The factual material appellant did submit fails to support any of the three
criteria for modifying a wage-earning capacity decision.
Appellant’s contentions on appeal do not constitute a basis for reinstatement of
compensation for wage loss. Compensation under the Federal Employees’ Compensation Act is
payable for disability for work due to an injury or disease causally related to the employment.
Appellant’s claim for his left knee condition was accepted by the Office and he received
appropriate benefits for his wage-loss and medical treatment. He returned to work as a modified
city carrier. The August 8, 2000 decision established that residuals of appellant’s left knee injury
did not impair his ability to earn actual wages equal to those he received at the time of his
injury.8 Therefore, the Office’s decision established that appellant was not “disabled” as that
term is used under the Act. The Board has explained, as follows:
“Disability is not synonymous with physical impairment which may or may not
result in an incapacity to earn wages. An employee who has a physical
impairment causally related to his or her federal employment, but who
nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in the Act and is not entitled to
compensation for loss of wage-earning capacity. When, however, the medical
evidence establishes that residuals of an employment injury are such that, from a
medical standpoint, they prevent the employee from continuing in his or her
employment, the employee is entitled to compensation for any loss of wageearning capacity resulting from the employment.”9
Appellant has not submitted any medical evidence to establish that his inability to earn
the wages he was receiving is due to residuals of his left knee condition. The record establishes
that he transferred from his job in Michigan to a part-time flexible position in Puerto Rico which
did not guarantee more than four hours of work per pay period. Appellant’s reasons for leaving
the full-time modified-duty position in Michigan to move to Puerto Rico and accept less than
full-time employment are not of record. It is evident, however, that he has not established that he
left his modified-duty position in Michigan for any reason related to his accepted injury. The
record does not demonstrate that appellant’s inability in Puerto Rico to earn the wages he was
receiving is due to any worsening of his accepted condition. Therefore, his loss of earnings must
be attributed to his voluntary reduction in work hours as opposed to residuals associated with his
left knee condition. By voluntarily limiting his income, appellant has no right to compensation
for partial disability.10 To establish his claim for benefits under the Act, appellant must submit
8

Under the Act, the term “disability” means the incapacity because of an employment injury to earn the wages
the employee was receiving at the time of injury. See Cheryl L. Decavitch, 50 ECAB 397 (1999); George A.
Compton, 45 ECAB 154 (1993).
9

Roberta L. Kaaumoana, 54 ECAB 150 at 151-52 (2002).

10

See Larson, Workers’ Compensation Law § 84.04D[2] and cases cited therein.

5

evidence sufficient to show that his reduction in hours is due to a change in his accepted
condition. This appellant has failed to prove.
As noted above, the burden of proof is on the party attempting to show a modification of
the wage-earning capacity. In this case, the record is devoid of any evidence to support any of
the three criteria for modifying a wage-earning capacity decision. Moreover, the fact that
appellant voluntarily transferred to a position which provided fewer hours of work than the
position for which the wage-earning capacity was based is not a basis for modification of a
wage-earning capacity decision. In other words, the fact that he voluntarily chose to leave the
position does not affect this wage-earning capacity determination.
Appellant did not meet his burden of proof to modify his August 8, 2000 wage-earning
capacity determination and compensation for the claimed wage loss is not payable.
CONCLUSION
The Board finds that appellant has failed to establish a basis for modification of the
August 8, 2000 wage-earning capacity rating as a modified city carrier technician and, thus,
compensation for the claimed wage loss is not payable.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated March 21, 2007, August 25 and April 5, 2006 are affirmed.
Issued: November 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

